Title: To Benjamin Franklin from Joseph-Mathias Gérard de Rayneval, 26 December 1783
From: Gérard de Rayneval, Joseph-Mathias
To: Franklin, Benjamin


          
            A Versailles le 26. Xbre. 1783
          
          Permettez-vous, Monsieur, que je vous recommande le paquet ci-joint. Je Supose que la fregate le Washington n’est pas encore parti.
          
          Un de mes amis, Monsieur, desiroit avoir une lettre de recommandation de Votre part pour M. le Dr. Price, et je Serois Sensiblement obligé Si vous vouliez bien me l’accorder. Mon ami S’appelle de Chateaufort; il va passé quelques mois en angleterre pour Satisfaire Sa curiosité.
          J’ai l’honneur dêtre avec un parfait attachement, Monsieur, Votre très humble et tres obeissant serviteur
          
            de Rayneval
          
        